Citation Nr: 1817781	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-38 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to February 1994 and from September 1994 to June 1996.

The claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's Vocational Rehabilitation folder was added to the record by VA after the August 2014 Statement of the Case (SOC), and no waiver of initial AOJ review of this evidence from the Veteran or his representative was received.  However, as the issue on appeal is being granted in full, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the AOJ.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.


FINDING OF FACT

The evidence favors a finding that the Veteran's multiple sclerosis is attributable to his active military service.



CONCLUSION OF LAW

Multiple sclerosis was incurred in active duty service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has multiple sclerosis.  In a September 2012 private treatment record, the Veteran was diagnosed with multiple sclerosis.

The Board also finds that the Veteran has experienced symptoms of multiple sclerosis since his active military service.  

In his May 2014 Notice of Disagreement (NOD), the Veteran reported symptoms of multiple sclerosis for several years, but no one attributed the symptoms to multiple sclerosis until the symptoms began severe and long-lasting that medical testing was warranted for an official diagnosis.  In 1997, he began to experience severe fatigue and visited his private physician.  He told the physician about being overly tired and worn out on a daily basis.  Unfortunately, these treatment records were destroyed by a flood.  In addition to the fatigue, he also experienced tingling and numbness of his extremities that would come and go and would last for a short period of time.  He attributed these symptoms to "everyday life."  The symptoms began to worsen and in 2012, he was diagnosed with multiple sclerosis.  He stated that multiple sclerosis was not diagnosed easily or quickly.

At his Board hearing, the Veteran testified that he had experienced fatigue, weakness, muscle spasms, loss of balance, cognitive problems, and vision problems during and since his active military service.  See hearing transcript, pages 6, 8, 9, 11.  He argued that these were early symptoms of multiple sclerosis, which was not diagnosed by a physician until 2012.  Id. at 6.  The Veteran testified that he sought treatment shortly after service for chronic fatigue, but those private treatment records were destroyed in a flood.  Id. at 15.  He also testified that he did not have any vision problems during service, but he now had to wear glasses due to his multiple sclerosis.  His December 1995 military exit Report of Medical History documented the use of glasses.  An entry Report of Medical History is not of record.  

In November 2015, the Veteran submitted several lay statements to support his assertions.  

The Veteran's spouse stated that she had known the Veteran since 1997.  Shortly after they started dating, the Veteran began experiencing severe fatigue.  He also reported to her weird sensations in his arms and legs that would come and go.  

The Veteran's coworker, M.L., stated that he began working with the Veteran in 1996.  M.L. noticed that the Veteran would grow fatigued before the rest of the work crew.  The Veteran would often have to rest or take breaks during the day.  M.L. reported that the Veteran often had trouble putting his words together.  He would start a story and lose track or just not be able to come up with the words he was looking for.  He would often say, "I can't think of how to put it, but you know what I mean."  M.L. stated that the Veteran was not a complainer.

The Veteran's brother, S.O., reported that the Veteran began experiencing symptoms in the mid-1990s.  When the Veteran was 23 years old and shortly after his military discharge, he decided to build his own home.  His brother helped him.  S.O. reported that the Veteran would take rest breaks during the day while everyone else was working.  S.O. stated that the fatigue the Veteran was experiencing was likely due to his multiple sclerosis.  S.O. noted that early midmorning complaints of exhaustion were routine with the Veteran.  In the late 1990s, the Veteran began describing strange sensations in his arms and limbs ("picking and crawling" on the skin).  S.O. witnessed a lack of concentration to basic details during their conversations.  The Veteran's brother recalled the Veteran's frustrations with the countless visits to the medical community that never resulted in any solid answers to his ailments, while the fatigue and other strange sensations continued.  S.O. stated that the Veteran was not a complainer.

The Veteran's supervisor, R.P. stated that the Veteran began working for him in 1997.  He stated that since the beginning, the Veteran would report a tingling and slight trembling in his extremities.  He also complained of always being tired and feeling "kind of washed-out."  During the last several years, numbness, twitching, and certain loss of feeling sensations coupled with a definite lack of energy, had reached a level of great concern for the Veteran.  R.P. stated that it was "apparently obvious" that the Veteran's medical situation "just didn't happen."  Instead, it started many years ago and has progressed to his present condition.

The Board acknowledges that the Veteran, his wife, his co-worker, his brother, and his supervisor are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., the Veteran's fatigue and the Veteran's reports of symptoms experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that multiple sclerosis was incurred in service.  

Specifically, in a May 2014 private treatment record, Dr. V.D. stated that the Veteran had been diagnosed with relapsing multiple sclerosis since 1997 when he started having severe fatigue.  At that time, the Veteran went to different physicians to find the cause, but had no definitive diagnosis.  He finally had a magnetic resonance imaging (MRI), which showed multiple sclerosis lesions, and was diagnosed with relapsing multiple sclerosis.   

In June 2015, the Veteran's treating neurologist provided a medical opinion.  Following a review of the Veteran's medical history, his treatment records, and his service treatment records (STRs), Dr. S.J. determined that "it is at least as likely as not that [the Veteran's] condition is a direct result the stress of his years in military service."  Dr. S.J. reasoned that the Veteran had been under his care since May 2012 and his diagnosis was relapsing/remitting multiple sclerosis.  Dr. S.J. was familiar with the Veteran's history and had examined the Veteran often.  The Veteran had undergone lab work, MRI to brain and cervical spine, spinal tap, and follow-up examinations.  All of these were consistent with and confirmed a diagnosis of multiple sclerosis.  Dr. S.J. stated that it was well-known that patients with multiple sclerosis often have symptoms that can predate the definite diagnosis by many years.  This is particularly true for some of the non-focal symptoms.  The Veteran's most bothersome complaint has been severe fatigue.  Dr. S.J. opined that this symptom has been with the Veteran for many years and extended back into the years in which he was in military service.  The Veteran had no other known risk factors that may have precipitated his current condition.  Accordingly, Dr. S.J. provided a positive medical nexus opinion.

There are no other medical opinions of record.

In light of the competent and credible medical and lay evidence, the Board is satisfied that the criteria for entitlement to service connection for multiple sclerosis have been met.  38 U.S.C. 5107(b) (2012); 38 C.F.R. § 3.102 (2017).







	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for multiple sclerosis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


